Order entered October 20, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01463-CV

      CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH AND CREDIT SUISSE
                     SECURITIES (USA) LLC, Appellants

                                               V.

                         CLAYMORE HOLDINGS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-07858-G

                                           ORDER
       We GRANT the parties’ October 18, 2016 joint motion for extension of time to file

appellee’s brief and cross-appellees’ brief. We ORDER appellee’s brief and cross-appellees’

brief to be filed no later than November 28, 2016 and their reply briefs to be filed no later than

January 18, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE